DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because it contains legal phraseology (e.g. “means”) often used in patent claims.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 16 and 17 are objected to because of the following informalities.  Appropriate correction is required.
In claim 16, line 5, what is the word “those” referring to?  Please clarify.
In claim 17, line 2, the phrase “the torsion spring section” should be changed to -- the torsion spring sections -- to provide proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0268269 (Jia et al.).
With regards to claim 11, Jia et al. discloses a multiple axis sensor system comprising, as illustrated in Figures 1-8, a micromechanical structure 20 (e.g. MEMS acceleration sensor) comprising a substrate 38; a seismic mass 34 movable with respect to the substrate; a first detector 46,48; a second detector 62,64; a first direction 24 (e.g. x-axis direction) and a second direction 28 (e.g. y-axis direction), which is perpendicular to the first direction, define a main extension plane of the substrate; the first detector 46,48 is configured for detecting a translatory deflection (e.g. x-axis or y-axis acceleration) of the seismic mass in the first direction (paragraph [0032]); the second detector 62,64 is configured for detecting a rotatory deflection (e.g. z-axis acceleration) of the seismic mass about a rotation axis 56 (paragraph [0023]) such that the rotation axis being situated in the second direction (as observed in Figure 1); the seismic mass is connected to the substrate via an anchoring element 40 and four torsion spring sections 42 situated along the second direction (as observed in Figure 1); the first detector includes an electrode structure including first electrodes 48 attached at the seismic mass (paragraph [0020]; Figure 2) and second electrodes 46 attached at the substrate (paragraph [0019]; Figure 2) such that the first electrodes and the second electrodes having a two-dimensional extension in the second direction and in a third direction, the third direction being perpendicular to the main extension plane (as observed in Figures 1,2); the anchoring element including a first section 40 (e.g. top anchor) and a second section 10 (bottom anchor); a gap being provided between the first section and the second section (e.g. the space between the top anchor and the bottom anchor is considered as this gap in Figure 1); a connecting element (e.g. the link between the anchors that connects the mass sections 58,60 is considered as this connection element in Figure 1) connecting two of the first electrodes such that the connecting element being guided through the gap (as observed in Figure 1).  (See, paragraphs [0013] to [0051]).
With regards to claim 12, Jia et al. further discloses multiple ones of the first electrodes 48 are situated on a first side (e.g. top side) of the anchoring element; multiple ones of the first electrodes 48 are situated on a second side (e.g. bottom side) of the anchoring element situated opposite the first side; a first transverse structure (e.g. a transverse top side edge portion of the mass is considered as this first transverse structure in Figure 1) connecting the multiple ones of the first electrodes on the first side to the connecting element; a second transverse structure (e.g. a transverse bottom side edge portion of the mass is considered as this first transverse structure in Figure 1) connecting the multiple ones of the first electrodes on the second side to the connecting element.
With regards to claim 15, Jia et al further discloses the seismic mass includes a frame (not labeled but the structural outline of the mass 34 is considered as this frame in Figure 1); the torsion spring sections 42 abut the frame and the anchoring element 40, and the first electrodes 48 abut the frame (as observed in Figure 1)
With regards to claim 16, Jia et al. further discloses two outer areas (e.g. top/bottom left electrode areas and top/bottom right electrode areas are considered as these outer areas in Figure 1) and two inner areas (e.g. top/bottom middle electrode areas are considered as these inner areas in Figure 1) are formed by the torsion spring sections, the anchoring element, and the frame; the outer areas each being situated between the frame and two of the torsion spring sections; the inner areas each being situated between two of the torsion spring sections, the frame, and the anchoring element; the connecting element connects those of the first electrodes, which are each situated in one of the inner areas, to one another.  (As observed in Figure 1).
With regards to claim 17, Jia et al. further discloses the frame has an asymmetrical mass distribution 58,60, based on the anchoring element and the torsion spring section, in the first direction.  (See, paragraph [0022]; Figure 1).
With regards to claim 18, Jia et al. further discloses the second detector includes a third electrode (e.g. electrode on mass to form the capacitor Cz) situated at the frame and a fourth electrode 62,64 situated at the substrate.  (See, paragraph [0023]; Figure 3).
With regards to claim 19, the claim is commensurate in scope with the above claim 1 and is rejected for the same reasons as set forth above.  Jia et al. further discloses an electrical circuit 104 (e.g. ASIC) configured to read out the first detector and the second detector (paragraph [0034]; Figure 4). 
With regards to claim 20, Jia et al. further discloses the electrical circuit 104 is configured to ascertain a first capacitance of a first capacitor formed of at least one of the first electrodes and at least one of the second electrodes; a second capacitance of a second capacitor formed of at least one third electrode and at least one fourth electrode.  (See, paragraphs [0034],[0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0268269 (Jia et al.).
With regards to claims 13 and 14, Jia et al. does not specify such structural dimensions and configurations (the connecting element includes at least one first elevation where a distance between the connecting element and the substrate being decreased in an area of the first elevation compared to a distance between the connecting element and the substrate outside the first elevation; the connecting element includes at least one second elevation where a distance between the connecting element and the anchoring element being decreased in an area of the second elevation compared to a distance between the connecting element and the anchoring element outside the second elevation) as in these claims.
However, to have set such structural characteristics and arrangements as in the claims are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Tseng, Liukku, McNeil, Tang, Tocchio, Naumann, Yazawa, disclose multi-axis acceleration sensors comprising a substrate, a seismic mass, electrodes on the substrate for detecting rotatory deflection of the mass; plurality of movable and fixed finger electrodes for detecting translator deflection of the mass. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861